Exhibit 10.22

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is made between Carol
Talkington Verser, Ph.D (the “Employee”) and Heska Corporation (the “Company”)
as of the 31st day of December 2006.  The Employee and the Company are referred
to collectively as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, on or about May 1, 2000, the Employee and the Company entered into an
Employment Agreement (the “Employment Agreement”);

WHEREAS, the Employee now wishes to voluntarily terminate her employment with
the Company effective as of December 31, 2006 (the “Termination Date”);

WHEREAS, the Employee and the Company wish to enter into a consulting agreement
to be effective as of January 1, 2007 attached hereto as Exhibit A (the
“Consulting Agreement”);

WHEREAS, the Employee and the Company entered into an Employee Confidential
Information and Inventions Agreement dated November 4, 1996 (the
“Confidentiality Agreement”);

WHEREAS, the Employee and the Company entered into several stock option
agreements (the “Stock Option Agreements”),  granting the Employee the option to
purchase shares of the Company’s common stock (collectively, the “Options”)
subject to the terms and conditions of the Company’s 1988 and 1997 Stock Plans
and Stock Option Agreements.  A schedule of the Employee’s Options is attached
hereto as Exhibit B; and

WHEREAS, the Parties wish to enter into this Agreement to resolve fully and
finally any potential disputes regarding the Employee’s employment with the
Company.

TERMS

NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

1.             Termination Date.  Employee’s last date of employment with the
Company is on the Termination Date. This Agreement will be effective on the
expiration of the revocation period set forth in Paragraph 7(e) below (the
“Effective Date”).

2.             Separation Terms.

a.             Final Payments.  Pursuant to the Employment Agreement, the
Employee is not entitled to any severance pay and shall receive only the pay
which the Employee earned as of the Termination Date.  Upon the Termination
Date, the Employee will be paid all accrued,


--------------------------------------------------------------------------------


unused vacation.  The Employee acknowledges and agrees that, by this payment,
she will have received from the Company the employment benefits, compensation,
wages and vacation pay owing to her from the Company.  It is understood and
agreed that the Company will reimburse the Employee for any travel expenses
incurred by the Employee through the Termination Date.  The Employee
acknowledges that all outstanding travel expenses will be submitted for payment
within forty-five (45) days of the Termination Date. The Company and Employee
acknowledge that the Employee remains eligible to participate in the 2006
Management Incentive Plan set forth in Paragraph 2(d) below.

b.             No Benefits.  Employee’s health insurance benefits will cease on
the Termination Date, subject to the Employee’s right to continue her health
insurance under COBRA.  The Employee’s participation in all other benefits and
incidents of employment will cease on the Termination Date.  The Employee will
cease accruing benefits, including but not limited to, vacation time and paid
time off as of the Termination Date.  The vesting of Options is described in
Paragraph 2(c) below.

c.             Vesting/Expiration of Stock Options/Restricted Stock.  In
consideration for the Employee signing and not revoking this Agreement and
entering into the Consulting Agreement, the Company agrees that all Options
issued to the Employee will continue to vest up to and through January 31, 2007
whereupon the Employee will have 575,000 vested Options.  Notwithstanding the
Stock Option Agreements, the Employee’s option to exercise such vested Options
will be subject to the terms of the Consulting Agreement.

d.             2006 Management Incentive Plan.  Employee shall remain eligible
to participate in the 2006 Management Incentive Plan (the “2006 MIP”), to be
paid in accordance with the terms and conditions of the 2006 MIP and subject to
the Compensation Committee’s sole and absolute discretion.

3.             Return of Company Property.  Employee agrees to return all
Company property to the Company no later than ten business days following the
final day of the Term of the Consulting Agreement.  This property includes, but
is not limited to, Company documents, materials, laptops, computer disks and
badges.   Notwithstanding the above, Employee agrees to return Company keys and
credit cards within thirty (30) days of Termination Date.

4.             General Release.

a.             Employee, for herself, and for her affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys and representatives voluntarily, knowingly and intentionally releases
and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys’ fees (including, but not limited to,
any claim of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’
fees), of every kind and description from the beginning of time through the
Termination Date   (the “Released Claims”).


--------------------------------------------------------------------------------


b.             The Released Claims include but are not limited to those which
arise out of, relate to, or are based upon: (i) the Employee’s employment with
the Company or the termination thereof; (ii) statements, acts or omissions by
the  Parties whether in  their individual or representative capacities, (iii)
express or implied agreements between the Parties, (except as provided herein);
(iv) claims under any severance, stock, or stock option agreement or plan or
relating to or arising from the Employee’s right to purchase or actual purchase,
including, without limitation, any claims for;  fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law (v) all federal, state, and
municipal statutes, ordinances, and regulations, including, but not limited to,
claims of discrimination based on race, age, sex, disability, whistleblower
status, public policy, or any other characteristic of the Employee under the Age
Discrimination in Employment Act, the Older Worker’s Benefit Protection Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Equal Pay
Act, Title VII of the Civil Rights Act of 1964 (as amended), the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, or any other federal, state,
or municipal law prohibiting discrimination or termination for any reason; (vi)
state and federal common law; and (vii) any claim which was or could have been
raised by the Employee.  The Released Claims include, but are not limited to,
claims related to the negotiation and execution of this Agreement, including but
not limited to claims that this Agreement was fraudulently induced.

c.             To be clear, the General Release does not apply to any ongoing
commitments under this Agreement or under the Consulting Agreement.

5.             Unknown Facts.  This Agreement includes claims of every nature
and kind, known or unknown, suspected or unsuspected as of the Termination
Date.   The Employee hereby acknowledges that she may hereafter discover facts
different from, or in addition to, those which she now knows to be or believes
to be true with respect to this Agreement, and she agrees that this Agreement
and the releases contained herein shall be and remain effective in all respects,
notwithstanding such different or additional facts or the discovery thereof.

6.             No Admission of Liability.  The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

7.             Representations and Warranties.  Employee represents and warrants
as follows:

a.             she has read this Agreement and agrees to the conditions and
obligations set forth in it;

b.             she has been advised to consult with an attorney prior to
executing the agreement and voluntarily executes this Agreement after having had
full opportunity to consult with counsel and without being pressured or
influenced by any statement or representation or omission of any person acting
on behalf of the Company, including without limitation its attorneys, officers,
shareholders, directors, employees and agents;

c.             she has had at least twenty-one (21) days in which to consider
the terms of this Agreement.  In the event that the Employee executes this
Agreement in less time, it is with


--------------------------------------------------------------------------------


the full understanding that she had the full twenty-one (21) days if she so
desired and that she was not pressured by the Company or any of its
representatives or agents to take less time to consider the Agreement.  In such
event, the Employee expressly intends such execution to be a waiver of any right
she had to review the Agreement for a full twenty-one (21) days;

d.             she has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, successors, affiliates, or agents arising out of
or otherwise connected with any of the matters herein released.  In the event
that any such lawsuit, charge, or proceeding has been filed, the Employee
immediately will take all actions necessary to withdraw or terminate that
lawsuit, charge, or proceeding;

e.             she has been informed and understands that (i) to the extent that
this Agreement waives or releases any claims she might have under the Age
Discrimination in Employment Act, she may revoke her waiver and release within
seven (7) calendar days of her execution of this Agreement, and (ii) any such
revocation must be in writing and hand delivered to the Company, or, if sent by
mail, postmarked within the seven-day period, sent by certified mail, return
receipt requested and addressed as follows:

Heska Corporation

Attn: Mr. Mark Cicotello

Vice President, Human Resources

3760 Rocky Mountain Avenue

Loveland, CO  80538

 

f.              she has full and complete legal capacity to enter into this
Agreement.

8.             Severability.  If any provision of this Agreement is held
illegal, invalid, or unenforceable, such holding shall not affect any other
provisions hereof.  In the event any provision is held illegal, invalid or
unenforceable, such provision shall be limited so as to effect the intent of the
Parties to the fullest extent permitted by applicable law.  Any claim by the
Employee against the Company shall not constitute a defense to enforcement by
the Company of this Agreement.

9.             Enforcement.  The release contained herein does not release any
claims for enforcement of the terms, conditions or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement subject to Paragraph 15 below.

10.           Entire Agreement.  With the exception only of the Employee’s
obligations under the Confidentiality Agreement, the Consulting Agreement
following its execution and the Stock Option Agreements, this Agreement contains
the entire agreement between the Parties.  Other than the agreements set forth
in the preceding sentence, this Agreement supersedes and modifies any and all
agreements (except those described in the first sentence of this Paragraph),
prior and contemporaneous negotiations, correspondence and understandings.  This
Agreement cannot be modified except in writing signed by all Parties.

11.           Counterparts.  This Agreement may be executed in counterparts.


--------------------------------------------------------------------------------


12.           Assignment.  The Company may assign its rights under this
Agreement.  No other assignment shall be permitted unless it is in writing and
signed by the Parties.

13.           Non-Disparagement.  Employee agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or its officers, directors, board members,
employees, successors, or affiliates.

14.           Governing Law.  This Agreement shall be governed by the laws of
the State of Colorado.  Each article shall be independent and separable from all
other articles, and the invalidity of an article shall not affect the
enforceability of any of the other articles.

[Signatures to follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
written below.

 

EMPLOYEE

 

HESKA CORPORATION

 

 

 

 

 

 

  /s/ C. T. Verser

 

  /s/ Mark D. Cicotello

Carol Talkington Verser, Ph.D

 

Mark D. Cicotello

 

 

Vice President, Human Resources

 

 

 

 

 

 

  December 29, 2006

 

  December 29, 2006

Date

 

Date

 


--------------------------------------------------------------------------------


Exhibit A

Consulting Agreement


--------------------------------------------------------------------------------


Exhibit A

HESKA CORPORATION

CONSULTANT SERVICES AND CONFIDENTIALITY AGREEMENT

This Agreement is made between the undersigned and Heska Corporation and its
affiliates, as defined in this Agreement (the “Company”), effective as of
January 1, 2007 (the “Agreement”).  All references to “I”, “me” or “Consultant”
shall mean Carol Talkington Verser, Ph.D.  In consideration of the mutual
promises and undertakings set forth herein, the parties agree as follows:

1.0           Consulting.  I agree to serve as a Consultant to the Company for
the period commencing on the date of this Agreement and concluding on the date
set forth in Exhibit A hereto, subject to the termination of this Agreement in
accordance with Section 7.  The period during which I serve as a Consultant to
the Company is referred to as the “Consulting Period”.

2.0           Duties.  My consulting services will be in connection with the
activities specified on Exhibit A, or as requested by an officer of the Company
and mutually agreed upon.  During the Consulting Period, I will perform all
duties to the best of my ability.  In the performance of such duties, I will
consult with the Company in the manner set forth on Exhibit A, to take place at
the Company’s facilities or at another place reasonably requested by the Company
at the Company’s expense.  I will be available for reasonable telephone
consultation with the Company or the other parties with respect to whom my
consulting services are being rendered.

3.0           Compensation.  The parties agree that my sole compensation for
services rendered pursuant to this Agreement shall be as set forth on Exhibit A.

4.0           Confidential Information.

4.1           Access to Confidential Information.  I understand that, during the
Consulting Period with the Company, I will be exposed, in the trust and
confidence of the Company, to confidential information and data, including
techniques, know-how, trade secrets, procedures, business matters or affairs,
inventions, designs, methods, systems, improvements or other information
designated as confidential (herein “Confidential Information”) belonging to the
Company or its subsidiaries or to its customers or others with whom the Company
has a joint venture, research contract or other business relationship (all such
subsidiaries, customers and other parties referred to herein as “affiliates”)
requiring the Company to maintain the confidentiality of such information.

4.2           Nondisclosure of Confidential Information.  I agree that, during
the Consulting Period and five (5) years thereafter, I will not, directly or
indirectly, disclose any Confidential Information to any third party or use any
Confidential Information for any purpose other than providing services to the
Company without the prior written approval of the Company.  For purposes of this
Agreement, information shall be considered to be confidential


--------------------------------------------------------------------------------


if not known by the trade generally even though such information has been
disclosed to one or more third parties pursuant to distribution agreements,
joint research agreements or other agreements.  Such information will not be
considered to be confidential, however, to the extent that it is or becomes,
through no fault of mine, publicly known or to the extent that I already knew
such information at the time of its disclosure to me by the Company, as
evidenced by written materials in my files.

4.3           Confidential Information Property of the Company.  I understand
that all data, including drawings, prints, specifications, designs, notes,
notebooks, records, documents, reproductions or other papers or memoranda of
every kind which come into my possession in the course of providing the
consulting services are the sole property of the Company, and I will surrender
all such property to the Company upon request and in any event upon termination
of my services.

5.0           Assignment of Inventions.

5.1           Maintenance of Records.  I agree to keep separate and segregated
from my other personal property, including any work I am doing for any other
party, all documents, records, notebooks and correspondence relating to my work
for the Company, and to maintain notebooks and other records in such form as the
Company reasonably requests.

5.2           Disclosure of Inventions.  I will promptly disclose to the Company
all Inventions, as defined below.  The term “Inventions” includes, but is not
limited to, concepts, ideas, processes, programs, algorithms, methods, formulae,
compositions, techniques, articles, and machines, as well as improvements
thereof or know-how related thereto and all original works of authorship (herein
“Inventions”), whether or not patentable, copyrightable or protectable as trade
secrets, which are conceived or made by me, alone or with others, (i) during the
Term of this Agreement, if such Inventions relate to the actual business or
research activities or anticipated business or research activities disclosed to
me under this Agreement that are Confidential Information, including any
business or research conducted by the Company for or jointly with any other
party, or (ii) during the Term of this Agreement or thereafter, if such
Inventions are developed using trade secret information of the Company or result
from work performed by me for the Company under this Agreement.

5.3           Assignment of Inventions.  I hereby assign to the Company my
entire rights to each Invention described in Section 5.2 hereof.  I will execute
all papers and documents as requested by the Company to obtain and enforce any
patent, copyright or other protection which the Company elects to obtain or
enforce, in any country, in my name or the Company’s name (or the name of an
appropriate Company affiliate), as the case may be, at the Company’s expense. 
My obligation to assist the Company in obtaining and enforcing patents,
copyrights and other protections shall continue beyond the termination of my
services, but the Company shall compensate me at a reasonable rate after the
termination of my services for time actually spent at the Company’s request
providing such assistance.  If the Company is unable, after reasonable effort,
to secure my signature on any document needed to apply for, prosecute or enforce
any patent, copyright or other protection relating to an Invention, whether
because of my physical or mental incapacity or for any other reason whatsoever,
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and


--------------------------------------------------------------------------------


attorney-in-fact, to act for and in my behalf and stead to execute and file any
such document and to do all other lawfully permitted acts to further the
prosecution and enforcement of patents, copyrights or similar protections with
the same legal force and effect as if executed by me.

6.0           No Conflicting Obligations.

6.1           No Conflicting Agreements.  The Company understands and agrees
that during the Consulting Period I may be retained by other companies,
corporations, and/or commercial enterprises to perform consulting services.  I
agree, however, that, during the Consulting Period, I will not, for my account
or as an officer, member, employee, consultant, representative or advisor of
another, engage in or contribute my knowledge to engineering, development,
manufacturing, research, business analysis or sales relating to any product,
equipment, process or material that relates in any way to the Confidential
Information of the Company without the written permission of the Company.  The
foregoing provision, however, shall not prohibit me from engaging in any work at
any time after the Consulting Period, provided that Confidential Information
will not be involved in such work.  The provisions of this Section 6.1 will not
be construed as limiting to any extent my continuing obligations under any other
section of this Agreement.

6.2           No Conflict With Prior Agreements.  I represent and warrant to the
Company and its affiliates that my retention by the Company and my performance
of my obligations under this Agreement do not conflict with any prior
obligations to third parties, including former employers.  I represent and
warrant that the Company has not asked me to reveal, nor will I do so, any trade
secrets or other proprietary or confidential information that may have been
gained by me during my previous employment which I am under obligation not to
disclose.

7.0           Termination.  The Consulting Period may be terminated by me for
any reason upon 30 days’ prior written notice.  Either party may terminate this
agreement immediately in the event the other party fails to perform.   Should
either party default in the performance of this Agreement or materially breach
any of its obligations under this Agreement the non-breaching party may
terminate this Agreement immediately if the breaching party fails to cure the
breach within 5 business days after having received written notice by the
non-breaching party of the breach or default.  In the event of termination for
any reason or for default the Consultant shall be paid for any portion of
services rendered pursuant to Exhibit A that have been performed prior to the
termination.

8.0           Legal Relationship.  My relationship with the Company is that of
an independent contractor and not as an employee, as such is defined in C.R.S.
8-40-202(2)(a), nor an agent of the Company.  I will not be entitled to any
benefits or compensation from the Company except as set forth in this
Agreement.  I agree that I am responsible for direct payment of any federal or
state taxes on the compensation paid to me under this Agreement.  I understand
that I am not authorized to bind the Company or make any representations on its
behalf in any matter.

9.0           Assignment; Binding Upon Estate.  The services to be rendered
under this Agreement are personal in nature, and my rights and obligations under
this Agreement may


--------------------------------------------------------------------------------


not be assigned by me without the prior written consent of the Company.  Subject
to this restriction, this Agreement shall be binding upon me, my heirs,
executors, administrators or legal representatives and shall inure to the
benefit of the Company and its successors and assigns.

10.0         Governing Law.  This Agreement shall be governed by the laws of the
State of Colorado.  Each article shall be independent and separable from all
other articles, and the invalidity of an article shall not affect the
enforceability of any of the other articles.

11.0         Remedies.  I recognize that any violation of this Agreement by me
would cause the Company irreparable damage for which other remedies would be
inadequate, and I therefore agree that the Company shall have the right to
obtain, in addition to all other remedies, such injunctive and other equitable
relief from a court of competent jurisdiction as may be necessary or appropriate
to prevent any violation of this Agreement.

12.0         Waiver.  The Company’s waiver or failure to enforce the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its rights hereunder with respect to other violations of this or any
other agreement.

13.0         Entire Agreement.  This Agreement contains the entire agreement
between the Company and myself relating to the subject matter hereof, and
supersedes and modifies any and all prior and contemporaneous negotiations,
correspondence, understandings and agreements between us relating to the subject
matter hereof.  This Agreement cannot be modified except in writing signed by
all parties.

IN WITNESS WHEREOF, I have signed this Agreement as of the date on the first
page hereof, to be effective from and after the first date of the Consulting
Period, as set forth below.

ACCEPTED FOR CONSULTANT:

 

 

 

 

By:

/s/ C. T. Verser

 

 

 

 

Name: Carol Talkington Verser, Ph.D.

 

 

 

 

 

 

 

ACCEPTED FOR HESKA CORPORATION:

 

 

 

 

By:

 /s/ Robert B. Grieve

 

 

 

 

Name: Robert B. Grieve

 

 

 

 

Title: Chairman of the Board and Chief Executive Officer

 


--------------------------------------------------------------------------------


EXHIBIT A

1.            Name of Consultant:

Carol Talkington Verser

 

2.            Term of Consulting Period:

 

The term of this Agreement is from January 1, 2007 through December 31, 2007 and
is renewable at the end of the initial one (1) year term for additional three
month periods upon mutual written agreement (the “Term”).

3.            Duties of Consultant:

 

During the Term of this Agreement, the Consultant shall consult with the Company
on matters relating to the business of the Company, including business
development and patents.

4.            Consideration:

 

For Consultant’s services, commitments and covenants hereunder, the Consultant
shall receive no compensation for the first twenty-two (22) hours per calendar
month other than reimbursement of reasonable out of pocket expenses and
continued service to the Company as outlined in various Stock Option Agreements
between the Consultant and the Company and other 1997 Incentive Stock
Plan-related documents (each an “Option Document”).  Consultant and Company
acknowledge that under all Option Documents outstanding, the Consultant’s
options will expire three (3) months following the final day of the Term of this
Agreement.  Consultant and Company acknowledge that this Agreement does not
represent a modification to any Option Document and to the extent this Agreement
shall conflict with any Option Document, including in any manner that could be
deemed a modification, the Option Document shall rule.

For any hours worked in excess of twenty-two (22) hours and up to forty (40)
hours per calendar month, the Consultant shall receive a fee of $140.00 per
hour.  For any hours worked in excess of forty (40) hours per calendar month,
the Consultant shall receive a fee of $200.00 per hour. Starting in the calendar
month of February 2007, the Consultant and John R. Flanders, Vice President,
General Counsel, will mutually agree in advance for any hours to be worked
within a given calendar month in excess of twenty-two (22) hours per calendar
month.

The Company shall reimburse Consultant for all reasonable expenses incurred on
behalf of the Company in connection with the performance of her services
hereunder, upon the presentation of appropriate receipts, provided that
Consultant shall be reimbursed only to the extent that such expenses have been
approved in advance by John R. Flanders.

Consultant shall keep records of her time and, shall invoice the company monthly
if necessary.  Company shall pay the Consultant within forty-five (45) days of
receipt of such invoice.


--------------------------------------------------------------------------------


The Consultant further acknowledges that during the Term of this Agreement she
will continue to be bound by the Company’s Amended Statement on Policies on
Trading in Securities by Officers and Directors and all applicable trading
windows.  Upon request by the Consultant, this clause will be reviewed for
applicability after the first six (6) months of the Agreement.

SIGNED:

HESKA CORPORATION

 

CONSULTANT

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Grieve

 

By:

/s/ C. T. Verser

Typed Name: Robert B. Grieve, Ph.D.
Title: Chairman of the Board and
Chief Executive Officer

 

Typed Name: Carol Talkington Verser, Ph.D

 

 

 

 

 

Date:

December 30, 2006

 

Date:

December 29, 2006

 


--------------------------------------------------------------------------------


Exhibit B

 

 

Schedule of Employee’s Stock Option


--------------------------------------------------------------------------------


 

Exhibit B

 

 

 

Heska Corporation

Page 1

 

Personnel Grant Status

ID: 77-0192527

File:

Optstmt

 

3760 Rocky Mountain Avenue

Date:

10/11/2006

 

Loveland, CO 80538

Time:

4:47:54PM

 

 

 

AS OF 10/11/2006

 

 

 

 

 

Carol Verser

 

 

 

A W A R D S

 

Number

 

Grant Date

 

Plan

 

Type

 

Granted

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Deferred

 

Next Deferral
Release Date

 

00003161

 

10/1/2001

 

1997

 

RSA

 

10,000

 

$

0.00000

 

10,000

 

10,000

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

10,000

 

 

 

10,000

 

 

 

0

 

0

 

0

 

 

 

S T O C K  O P T I O N S

 

Number

 

Grant Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

00000459

 

9/25/1995

 

1988

 

ISO

 

20,000

 

$

0.35000

 

20,000

 

20,000

 

0

 

0

 

0

 

0

 

00000627

 

1/21/1997

 

1988

 

ISO

 

5,000

 

$

1.20000

 

0

 

5,000

 

0

 

0

 

5,000

 

5,000

 

00000733

 

3/15/1997

 

1997

 

ISO

 

5,000

 

$

3.00000

 

0

 

5,000

 

0

 

0

 

5,000

 

5,000

 

00001664

 

4/6/1999

 

1997

 

ISO

 

10,000

 

$

3.06000

 

0

 

10,000

 

0

 

0

 

10,000

 

10,000

 

00002490

 

11/17/1999

 

1997

 

ISO

 

10,000

 

$

2.00000

 

0

 

10,000

 

0

 

0

 

10,000

 

10,000

 

00002641

 

8/2/2000

 

1997

 

ISO

 

15,000

 

$

2.00000

 

0

 

15,000

 

0

 

0

 

15,000

 

15,000

 

00002698

 

2/5/2001

 

1997

 

ISO

 

46,875

 

$

1.25000

 

0

 

46,875

 

0

 

0

 

46,875

 

46,875

 

00003192

 

1/12/2002

 

1997

 

ISO

 

88,542

 

$

1.21000

 

0

 

88,542

 

0

 

0

 

88,542

 

88,542

 

00003601

 

1/6/2003

 

1997

 

ISO

 

35,000

 

$

0.34000

 

0

 

35,000

 

0

 

0

 

35,000

 

35,000

 

00003649

 

1/31/2003

 

1997

 

ISO

 

60,000

 

$

0.70000

 

0

 

55,000

 

0

 

5,000

 

60,000

 

55,000

 

00004049

 

1/5/2004

 

1997

 

ISO

 

11,885

 

$

2.30000

 

0

 

11,885

 

0

 

0

 

11,885

 

11,885

 

00004050

 

1/5/2004

 

1997

 

NQ

 

48,115

 

$

2.30000

 

0

 

48,115

 

0

 

0

 

48,115

 

48,115

 

00004452

 

2/5/2001

 

1997

 

NQ

 

3,125

 

$

1.25000

 

0

 

3,125

 

0

 

0

 

3,125

 

3,125

 

00004453

 

1/12/2002

 

1997

 

NQ

 

36,458

 

$

1.21000

 

0

 

36,458

 

0

 

0

 

36,458

 

36,458

 

00004757

 

3/30/2005

 

1997

 

ISO

 

85,000

 

$

0.88000

 

0

 

85,000

 

0

 

0

 

85,000

 

85,000

 

00004821

 

12/15/2005

 

1997

 

ISO

 

11,760

 

$

1.25000

 

0

 

11,760

 

0

 

0

 

11,760

 

11,760

 

00004822

 

12/15/2005

 

1997

 

NQ

 

83,240

 

$

1.25000

 

0

 

83,240

 

0

 

0

 

83,240

 

83,240

 

 

 

 

 

 

 

 

 

575,000

 

 

 

20,000

 

570,000

 

0

 

5,000

 

555,000

 

550,000

 

 


--------------------------------------------------------------------------------